              Case 1:19-cr-04269-MV Document 2 Filed 11/20/19 Page 1 of 3
                                                                                       FHH,]fr;M
                                                                          UNITED STATES DIST|]ICT COUHT
                                                                           ALBUeuEReuE, NEW nExico


                              rN THE uNrrED sTATES       DrsrRrcr    couRT           NOv 2   0   20lg

                                FoR THE DISTRICT oF NEw         MEXICO        MITCHELL H. ELI.HFTS
                                                                                   CLERK
UNITED STATES OF AMERICA,

                 Plaintiff,                              czuMrNALNo.      lQ-4Mml
       vs.                                               Count 1: 18 U.S.C. $ 1512(k):
                                                         Conspiracy to Use Physical Force and
KIUANTE ANTWAN GREEN                                     Threats Against a Witness, Victim,
and ALANDAS JA'QUELL                                     Informant;
JAMERA QUANE CHAMBERS,
                                                         Count 2: 18 U.S.C. $ 1512(a)(2): Use of
                 Defendants.                             Physical Force and Threats Against a
                                                         Witness, Victim,Informant; 18 U.S.C. $
                                                         2: Aiding and Abetting;

                                                         Count 3: 18 U.S.C. $ 1594(c):
                                                         Conspiracy to Engage in Obstruction;

                                                         Count4: 18 U.S.C. $ 1591(d):
                                                         Obstruction of Enforcement of 18 U.S.C.
                                                         $ 1591; 18 U.S.C. $ 2: Aiding and
                                                         Abetting.


                                       INDICTMENT

The Grand Jury charges:

                                             Count   1



       On or about November 5,2019, in Bernalillo County, in the District of New Mexico, the

defendants,   KIUANTE ANTWAN GREEN            and   ALANDAS JA'QUELL JAMERA QUANE

CHAMBERS, conspired, combined, confederated, agreed, and acted interdependently with

each other, and with others known and unknown to the Grand Jury, to use physical force and the

threat of physical force against Jane Doe, by raping her and threatening to   kill   and physically

harm her, with the intent to influence, delay, and prevent Jane Doe's testimony in an official
          Case 1:19-cr-04269-MV Document 2 Filed 11/20/19 Page 2 of 3




proceeding, United States v. Jaclrson et a|.,2017-CR-03426, in the United States District Court

for the District of New Mexico.

       In violation of 18 U.S.C. S 1512(k).

                                                 Count 2

       On or about November 5,2019, in Bernalillo County, in the District of New Mexico, the

defendants, KIUANTE ANTWAN GREEN and ALANDAS JA'QUELL JAMERA QUANE

CHAMBERS, knowingly used physical force and the threat of physical force against             Jane Doe,

by raping her and threatening to   kill   and physically harm her, with the intent to influence, delay,

and prevent Jane Doe's testimony in an official proceeding, United States v. Jacltson et al.,

2017-CR-03426, in the United States District Court for the District of New Mexico.

       Inviolationof 18U.S.C. $ 1512(a)(2)and 18U.S.C. $2.

                                                 Count 3

       On or about November 5,2019, in Bernalillo County, in the District of New Mexico, the

defendants,   KIUANTE ANTWAN GREEN                 and   ALANDAS JA'QUELL JAMERA QUANE

CHAMBERS, knowingly and willfully conspired, combined, confederated, agreed, and acted

interdependently with each other, and with others known and unknown to the Grand Jury, to

obstruct the enforcement of Title 18, United States Code, Section 1591.

       ln violation of l8 U.S.C. $ 159a(c).

                                                 Count 4

       On or about November 5,2019, in Bernalillo County, in the District of New Mexico, the

defendants,   KIUANTE ANTWAN GREEN                 and   ALANDAS JA'QUELL JAMERA QUANE

CHAMBERS, knowingly and willfully obstructed and attempted to obstruct the enforcement of
             Case 1:19-cr-04269-MV Document 2 Filed 11/20/19 Page 3 of 3




Title   18, United States Code, Section 1591.

         In violation of 18 U.S.C. $ 1591(d), and 18 U.S.C. $ 2.

                                                      A TRUE BILL:


                                                        lsl
                                                      FOREPERSON OF THE GRAND JURY




             lll19l19   8:03AM
